Citation Nr: 1516704	
Decision Date: 04/17/15    Archive Date: 04/24/15

DOCKET NO.  08-39 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to a rating in excess of 20 percent for diabetes mellitus with erectile dysfunction. 

2. Entitlement to a total rating based on individual unemployability (TDIU) due to service-connected disabilities, to include on an extraschedular basis.


REPRESENTATION

Appellant represented by:	Mark. R. Lippman, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 1966 to February 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from September 2007 and June 2011 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In pertinent part, the September 2007 rating decision denied entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD).  The Veteran filed a timely notice of disagreement (NOD) and substantive appeal (VA Form 9).  Thereafter, in a supplemental statement of the case dated in March 2010, the RO increased the rating for the Veteran's PTSD to 50 percent disabling, effective December 19, 2009. 

In a November 2010 decision, the Board granted an earlier effective date for the Veteran's 50 percent rating for PTSD and denied entitlement to a rating in excess of 50 percent for PTSD.

In June 2011 the United States Court of Appeals for Veterans Claims (Court) remanded the issue of entitlement to a TDIU pursuant to a joint motion for remand (JMR).  In relevant part, the JMR determined that the Board failed adjudicate the reasonably raised claim of entitlement to a TDIU in its November 2010 rating decision.

Additionally, in the June 2011 rating decision, the RO denied entitlement to an increased rating for diabetes mellitus.

The Board remanded the issue of entitlement to a TDIU for further development in an October 2011 decision.

The Veteran and his wife testified before the undersigned at a Board videoconference hearing in November 2014.  A transcript of the hearing has been reviewed and associated with the claims file.

The issue of entitlement to an increased rating for PTSD was raised by the record during the November 2014 Board videoconference hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issue of entitlement to an increased rating for diabetes mellitus is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran is unable to secure and maintain substantially gainful employment as a result of his service-connected disabilities, to include PTSD.


CONCLUSION OF LAW

The criteria for a total disability evaluation based on individual unemployability due to service-connected disabilities on an extraschedular basis have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.102, 3.340, 4.15, 4.16 (2014).





REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

In this decision, the Board grants entitlement to a TDIU.  As this represents a complete grant of the benefit sought on appeal, no discussion of VA's duty to notify and assist pursuant to the Veterans Claims Assistance Act (VCAA) of 2000, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014), is necessary.

Legal Criteria and Analysis

VA will grant a TDIU when the evidence shows that the Veteran is precluded, by reason of service-connected disabilities, from securing and following "substantially gainful employment" consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).

The regulations provide that if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16(a).

If the appropriate rating under the pertinent diagnostic code of the rating schedule is less than 100 percent, the issue of unemployability must be determined without regard to the advancing age of the veteran. 38 C.F.R. §§ 3.341(a), 4.19. Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a). 

The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment. Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

The Veteran asserts that his is unemployable due to his service-connected disabilities.  Specifically, he contends that his PTSD prevents him from obtaining and maintaining substantially gainful employment.

In this case, service connection is in effect for PTSD (50 percent disabling) and diabetes mellitus with erectile dysfunction (20 percent disabling).  His combined disability evaluation is 60 percent.  Thus, he does not have a single disability rated at 60 percent disabling or a combined rating of 70 percent.  Therefore, the Veteran does not meet the schedular criteria for a TDIU under 38 C.F.R. § 4.16(a).

That notwithstanding, it is the policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of a service-connected disability shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Therefore, if a veteran fails to meet the rating enunciated in 38 C.F.R. § 4.16(a), as here, an extraschedular rating is for consideration where a veteran is unemployable due to service-connected disability. 38 C.F.R. § 4.16(b).

The Board is prohibited from assigning a TDIU on the basis of 38 C.F.R. § 4.16(b) in the first instance without ensuring that the claim was referred to VA's Director of Compensation and Pension for consideration of an extraschedular rating under 38 C.F.R. § 4.16(b).  Bowling v. Principi, 15 Vet. App. 1 (2001).  Accordingly, in April 2013, the Veteran's claim was forwarded to the Director of VA's Compensation and Pension Service for extraschedular consideration.  In a June 2013 determination, the Director determined that a TDIU on an extraschedular basis was not warranted.  

The Board may now review the decision of the Director of C&P with regard to entitlement to a TDIU under 38 C.F.R. § 4.16(b) and make an independent determination on this matter.  See Anderson v. Shinseki, 22 Vet. App. 423 (2008).

A review of the Veteran's application for a TDIU indicated that he completed high school and did not have any other education and training before he became too disabled to work or thereafter.  It also demonstrated that the Veteran last worked full time in September 2005.

VA treatment records dated from December 2005 to January 2007 demonstrated treatment for PTSD symptoms which included nightmares, anxiety, insomnia, avoidance, depression, guilt, intrusive thoughts, nervousness and irritability.  Notably, records dated in January 2007 indicated that the appellant had been self-employed since approximately 1974 and had long-term steady contracts.  The record also noted that he worked from General Motors for 11 years prior to owning his own business.  The records suggested that the appellant no longer worked there because he did not want to relocate to Atlanta, Georgia.  

During an August 2007 VA examination for the appellant's service-connected PTSD, he reported being self-employed since 1974.   He reported that he had a lawn maintenance business and worked regularly.  He also reported that he did not miss any work due to his psychiatric symptoms.  

In private opinions dated in November 2007 and December 2009, the physician noted that the appellant was self-employed but determined that due to his service-connected PTSD he was moderately impaired in his ability to sustain social relationships and was also moderately compromised in his ability to sustain work relationships.  

In the Veteran's substantive appeal dated in December 2008 he reported that due to the severity of his PTSD, he was no longer able to work.  He noted that he started his own company because he had an inability to deal with authority and work with others.  However, he had become overwhelmed by his PTSD symptoms.

In an additional VA examination dated in March 2010 it was noted that the appellant owned a lawn business but retired and was not employed.  The cause of retirement was due to being physically and mentally tired.  The examiner noted that the appellant's PTSD symptoms had become more pronounced over the last decade and had been a factor in his retirement.  The examiner determined that there was reduced reliability and productivity due to PTSD.  He was more isolated, irritable, and sensitive and had more sleep problems.  It was determined that the Veteran's work impairment was more significant than the previous evaluation.  

In a private opinion dated in June 2010, the physician determined that because of the Veteran's PTSD, he was moderately compromised in his ability to sustain social relationships and was also unable to sustain work relationships.  The physician considered him permanently and totally disabled and unemployable. 

A review of the Veteran's earnings records provided by the Social Security Administration demonstrated a steady decline in his taxed social security income beginning in 2010.  

In a March 2014 statement from a treating VA physician, it was noted that appellant's PTSD was chronic with continued treatment.  His symptoms included low tolerance for stress, mixed sleep difficulty, anger, irritability, fatigue, poor concentration, nightmares, and intrusive thoughts.  It was reported that the appellant had failed attempts at employment because of his interpersonal deficits directly related to his diagnosis.  The physician determined that due to the severity of the claimant's psychiatric diagnosis, it would be unrealistic and unsafe, for himself and others, to expect him to attempt or maintain any form of gainful employment.  He further opined that he would expect that the Veteran's condition would significantly decompensate as a result of any attempt at employment.

During the November 2014 Board videoconference hearing, it was noted that the Veteran had been self-employed since the 1970s until 2009.  The Veteran reported that he worked in lawn maintenance and had last worked for an employer in 1975.  He stated that he retired in 2009 because he could no longer do the job.  He reported that his difficulty sleeping contributed to his decision to retire.  He indicated that he would fall asleep on his lawn mower while working.  He further noted that prior to retiring he had to take time off and cancel jobs.  He started losing jobs in approximately 2006 and had several disagreements with clients after they noticed he could not do the work.  The Veteran's wife also reported that he had a volatile temper and that one small thing could set him off.  Additionally, she noted that the appellant tried to work for someone else, however something would set him off and he would get upset and argue.  She further indicated that the appellant had not had substantially gainful employment during his service-connected life.  

Based on the evidence of record, the Board finds that the Veteran's service connected PTSD precludes him from substantial gainful employment.  The evidence in favor of the claim includes the competent and credible statements by the Veteran noting that he had not been employed since 2009 due to the severity of his PTSD symptoms.  Also of record are opinions from his private and VA physicians which indicate that the Veteran's PTSD renders him unable to obtain and maintain employment. 

In light of the above evidence, the Board finds the Veteran's service-connected PTSD prevents him from securing and following substantially gainful employment consistent with his education and occupational experience.  Therefore, entitlement to a TDIU is granted.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. § 4.16(b).


ORDER

Entitlement to a TDIU is granted on an extraschedular basis, subject to the laws and regulations governing the payment of VA compensation.


REMAND

As noted, in the June 2011 rating decision, the RO denied entitlement to a rating in excess of 20 percent for diabetes mellitus.  In an April 2012 statement, the Veteran requested that the RO reconsider the denial of entitlement to an increased rating for diabetes mellitus.  The Board construes the request for reconsideration as a notice of disagreement.  However, the RO has not issued a statement of the case in response to the Veteran's notice of disagreement.  Accordingly, this issue must be remanded to the RO for issuance of a statement of the case.  Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case on the issue of entitlement to an increased rating for diabetes mellitus.  The matter is to be certified to the Board only if a substantive appeal is timely filed.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


